Exhibit 10.38

 

NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, NO SHARES OF WESTERN
SIERRA BANCORP’S COMMON STOCK SHALL BE ISSUED PURSUANT HERETO UNLESS THE WESTERN
SIERRA BANCORP 1999 STOCK OPTION PLAN SHALL HAVE FIRST BEEN APPROVED BY THE
SHAREHOLDERS OF WESTERN SIERRA BANCORP.

 

WESTERN SIERRA BANCORP

INCENTIVE STOCK OPTION AGREEMENT

 

This Incentive Stock Option Agreement (the “Agreement”) is made and entered into
as of the 20th day of March, 2003, by and between Western Sierra Bancorp, a
California corporation (the “Bancorp”), and Douglas Nordell (“Optionee”);

 

WHEREAS, pursuant to the Western Sierra Bancorp 1999 Stock Option Plan (the
“Plan”), a copy of which is attached hereto, the Board of Directors of the
Bancorp has authorized granting to Optionee an incentive stock option to
purchase all or any part of Three Thousand (3,000) authorized but unissued
shares of the Bancorp’s common stock at the price of Twenty-Seven Dollars and
Seventy-Three Cents ($27.73) per share, such option to be for the term and upon
the terms and conditions hereinafter stated;

 

NOW, THEREFORE, it is hereby agreed:

 

1. Grant of Option. Pursuant to said action of the Board of Directors, the
Bancorp hereby grants to Optionee the option to purchase, upon and subject to
the terms and conditions of the Plan which is incorporated in full herein by
this reference, all or any part of Three Thousand (3,000) shares of the
Bancorp’s common stock (hereinafter called “stock”) at the price of Twenty-Seven
Dollars and Seventy-Three Cents ($27.73) per share, which price is not less than
one hundred percent (100%) of the fair market value of the stock (or not less
than 110% of the fair market value of the stock for Optionee-shareholders who
own securities possessing more than ten percent (10%) of the total combined
voting power of all classes of securities of the Bancorp) as of the date of
action of the Board of Directors granting this option.

 

2. Exercisability. This option shall be exercisable as to:

 

Number of Shares

 

Vesting Date

600

 

immediate

600

 

03/20/04

600

 

03/20/05

600

 

03/20/06

600

 

03/20/07

 

This option shall remain exercisable as to all vested shares until March 20,
2013 (but not later than ten (10) years from the date this option is granted)
unless this option has expired or terminated earlier in accordance with the
provisions hereof or in the Plan. Subject to paragraphs 4 and 5, shares as to
which this option becomes exercisable pursuant to the foregoing provision may be
purchased at any time prior to expiration of this option.

 

3. Exercise of Option. This option may be exercised by written notice
(substantially in the form as that which is attached as Exhibit A) delivered to
the Bancorp stating the number of shares with respect to which this option is
being exercised, together with (a) cash in the amount of the purchase price of
such shares, or (b) subject to applicable law, with the Bancorp’s stock
previously acquired by Optionee and held by Optionee for a period of at least
six months. Notwithstanding the foregoing, in the event Optionee does exercise
the option by utilizing (b) above, Optionee should obtain tax advice as to the
consequences of such action. Not less than ten (10) shares may be purchased at
any one time unless the number purchased is the total number which may be
purchased under this option and in no event may the option be exercised with
respect to fractional shares. Upon exercise, Optionee shall make appropriate
arrangements and shall be responsible for the withholding of any federal and
state taxes then due.

 

4. Cessation of Employment. Except as provided in Paragraphs 2 and 5 hereof, if
Optionee shall cease to be an employee of the Bancorp or a subsidiary
corporation for any reason other than Optionee’s death or disability [as defined
in Section 22(e)(3) of the Internal Revenue Code of 1986, as amended from time
to time (the “Code”)], this option shall expire three (3) months thereafter.
During the three (3) month period this option shall be exercisable only as to
those installments, if any, which had accrued as of the date when Optionee
ceased to be an employee of the Bancorp or a subsidiary corporation.

 

5. Termination of Employment for Cause. If Optionee’s employment with the
Bancorp or a subsidiary corporation is terminated for cause, this option shall
expire thirty (30) days from the date of such termination. Termination for cause
shall include, but not be limited to, termination for malfeasance or gross
misfeasance in the performance of duties or conviction of a crime involving
moral turpitude, and, in any event, the determination of the Board of Directors
with respect thereto shall be final and conclusive.

 

6. Nontransferability; Death or Disability of Optionee. This option shall not be
transferable except by will or by the laws of descent and distribution and shall
be exercisable during Optionee’s lifetime only by Optionee. If Optionee dies
while serving as an employee of the Bancorp or a subsidiary corporation, or
during the three (3) month period referred to in Paragraph 4 hereof, this option
shall expire one (1) year after the date of Optionee’s death or on the day
specified in

 

1

--------------------------------------------------------------------------------


 

Paragraph 2 hereof, whichever is earlier. After Optionee’s death but before such
expiration, the persons to whom Optionee’s rights under this option shall have
passed by will or by the laws of descent and distribution or the executor or
administrator of Optionee’s estate shall have the right to exercise this option
as to those shares for which installments had accrued under Paragraph 2 hereof
as of the date on which Optionee ceased to be an employee of the Bancorp or a
subsidiary corporation.

 

If Optionee terminates his or her employment because of disability (as defined
in Section 22(e)(3) of the Code), Optionee may exercise this option to the
extent he or she is entitled to do so at the date of termination, at any time
within one (1) year of the date of termination, or before the expiration date
specified in Paragraph 2 hereof, whichever is earlier.

 

7. Employment. This Agreement shall not obligate the Bancorp or a subsidiary
corporation to employ Optionee for any period, nor shall it interfere in any way
with the right of the Bancorp or a subsidiary corporation to reduce Optionee’s
compensation.

 

8. Privileges of Stock Ownership. Optionee shall have no rights as a shareholder
with respect to the Bancorp’s stock subject to this option until the date of
issuance of stock certificates to Optionee. Except as provided in the Plan, no
adjustment will be made for dividends or other rights for which the record date
is prior to the date such stock certificates are issued.

 

9. Modification and Termination. The rights of Optionee are subject to
modification and termination upon the occurrence of certain events as provided
in Sections 13 and 14 of the Plan.

 

10. Notification of Sale. Optionee agrees that Optionee, or any person acquiring
shares upon exercise of this option, will notify the Bancorp not more than five
(5) days after any sale or other disposition of such shares.

 

11. Representations of Optionee. No shares issuable upon the exercise of this
option shall be issued and delivered unless and until the Bancorp has complied
with all applicable requirements of California and federal law and of the
Securities and Exchange Commission and the California Department of Corporations
pertaining to the issuance and sale of such shares, and all applicable listing
requirements of the securities exchanges, if any, on which shares of the Bancorp
of the same class are then listed. Optionee agrees to ascertain that such
requirements shall have been complied with at the time of any exercise of this
option. In addition, if the Optionee is an “affiliate” for purposes of the
Securities Act of 1933, there may be additional restrictions on the resale of
stock, and Optionee therefore agrees to ascertain what those restrictions are
and to abide by the restrictions and other applicable federal and state
securities laws.

 

Furthermore, the Bancorp may, if it deems appropriate, issue stop transfer
instructions against any shares of stock purchased upon the exercise of this
option and affix to any certificate representing such shares the legends which
the Bancorp deems appropriate.

 

Optionee represents that the Bancorp, its directors, officers, employees and
agents have not and will not provide tax advice with respect to the option, and
Optionee agrees to consult with his or her own tax advisor as to the specific
tax consequences of the option, including the application and effect of federal,
state, local and other tax laws.

 

12. Notices. Any notice to the Bancorp provided for in this Agreement shall be
addressed to it in care of its President or Chief Financial Officer at its main
office and any notice to Optionee shall be addressed to Optionee’s address on
file with the Bancorp or a subsidiary corporation, or to such other address as
either may designate to the other in writing. Any notice shall be deemed to be
duly given if and when enclosed in a properly sealed envelope and addressed as
stated above and deposited, postage prepaid, with the United States Postal
Service. In lieu of giving notice by mail as aforesaid, any written notice under
this Agreement may be given to Optionee in person, and to the Bancorp by
personal delivery to its President or Chief Financial Officer.

 

13. Incentive Stock Option. This Agreement is intended to be an incentive stock
option agreement as defined in Section 422 of the Code; provided, however, that
if the option shall fail to constitute an incentive stock option for any reason,
the option shall thereafter be governed by the provisions of the Plan regarding
nonqualified stock options.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

OPTIONEE

WESTERN SIERRA BANCORP

 

 

 

 

By

/s/ Douglas Nordell

 

By

/s/ Gary Gall

 

 

 

Douglas Nordell

 

 

Gary Gall, President & CEO

 

 

 

 

 

 

 

 

 

 

By

/s/ Chuck Bacchi

 

 

 

 

 

Chuck Bacchi,Chairman

 

2

--------------------------------------------------------------------------------